 Case: 1:21-cr-00336 Document #: 49 Filed: 06/09/21 Page 1 of 1 PageID #:146




                     United States District Court
                     Northern District of Illinois
                           Eastern Division

 United States of America,

      Plaintiff,

 v.                                       No. 1:21-cr-336-4

 Oscar Balderama,                         Magistrate Judge Susan E. Cox

      Defendant.

                          Waiver of Preliminary Hearing

      PLEASE TAKE NOTICE that, pursuant to Federal Rule of Criminal Procedure

5.1(a)(1), Defendant Oscar Balderama hereby waives his right to a preliminary

hearing in this matter.

                                         Respectfully Submitted,


                                         /s/ James G. Vanzant
                                         Attorney for Defendant

 James G. Vanzant
 Blaine & Vanzant, LLP
 922 Davis Street
 Evanston, Illinois 60201
 Tel.: (312) 788-7584
 E-mail: jgv@blainevanzant.com
